Citation Nr: 0919079	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for viral 
meningitis and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1977 to 
October 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claim was 
subsequently returned to the RO in Providence, Rhode Island.  


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for viral meningitis was denied in an unappealed rating 
decision dated in December 1993.  

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for viral 
meningitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Entitlement to service connection for viral meningitis was 
denied in an unappealed Board decision dated in July 1991 on 
the basis that the viral meningitis present in service was 
acute and the post-service medical evidence did not 
satisfactorily establish the presence of viral meningitis.  
The Board specifically noted that laboratory testing had 
failed to confirm the presence of viral meningitis.

In an unappealed rating decision dated in December 1993, 
reopening of the Veteran's claim of entitlement to service 
connection for viral meningitis was denied because the new 
and material evidence had not been submitted to reopen the 
claim.   

Since the unappealed rating decision dated in December 1993, 
the Veteran requested that his claim of entitlement to 
service connection for viral meningitis be reopened in July 
2004.  In January 2004 the Veteran sought treatment for a 
severe headache, joint pain, photophobia, and fever at the VA 
medical center.  In a treatment note for this visit the 
examiner noted that the Veteran had previously been admitted 
in November 2002 for similar symptomatology.  The January 
2004 note indicates that in November 2002 the Veteran was 
diagnosed with meningitis, likely from herpes simplex virus 
type II (HSV) which was found in the Veteran's spinal fluid.  
There are no November 2002 VA medical center treatment notes 
of record in the file.  

In the more recent treatment notes of record from January 
2004, the examiner noted that the Veteran had a history of 
HSV meningitis and was again being admitted for recurrent 
meningitis symptoms.  The note also mentioned that the 
Veteran's meningitis symptoms occur after an HSV infection 
(i.e. genital herpes outbreak).   

In sum, the medical evidence now of record indicates that the 
Veteran has been diagnosed with viral meningitis and HSV has 
been found in his spinal fluid.  This evidence is new because 
it shows that the presence of viral hepatitis has been 
confirmed through laboratory testing.  Also, this new 
evidence specifically addresses the reasons why the Veteran 
was previously denied and thus relates to an unestablished 
fact necessary to substantiate the claim.  Moreover, the 
Board is of the opinion that the new evidence, when 
considered in light of the evidence previously of record, is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is in order.  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for viral 
meningitis is granted.


REMAND

A review of the Veteran's service treatment records (STRs) 
shows that he was diagnosed with HSV while in active service.  
In addition, the Veteran initially experienced the symptoms 
which have been associated with his frequent hospitalizations 
for meningitis in June 1978 (symptoms such as headache, joint 
stiffness, fever, malaise, etc.), while he was on active 
duty.  At that time the Veteran's condition was provisionally 
diagnosed as viral meningitis.  This episode was also 
preceded by an outbreak of penile ulcers.  Later STRs refer 
to the Veteran's medical history of viral meningitis.  
Throughout the Veteran's treatment at the VA medical center, 
the Veteran has been diagnosed with aseptic meningitis, 
bacterial meningitis, and viral meningitis.
 
The four elements for consideration of a medical examination 
in a service connection case are: (1) there is competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) there 
is evidence that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms listed in 
38 C.F.R. §§  3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; (3) there is evidence indicating the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, and (4) the medical 
evidence currently of record is not sufficient for VA to make 
a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i).  

In the present case the evidence of record, establishing that 
the Veteran was diagnosed with HSV while in service and has 
been diagnosed with viral meningitis attributed to HSV found 
in his spinal fluid since service, is sufficient to establish 
a prima facie case for entitlement to service connection for 
viral meningitis.  In sum, the Board finds that the Veteran 
should now be afforded a VA examination to determine the 
nature of his current condition and its relation, if any, to 
the Veteran's active service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of all outstanding VA medical 
records pertaining to treatment for the 
Veteran's recurrent episodes of 
meningitis.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
etiology of the Veteran's recurrent 
episodes of meningitis.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
diagnostic studies indicated should be 
completed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
post-service recurrent episodes of 
meningitis are related to the 
meningitis noted during service or are 
otherwise etiologically related to his 
active service.  

The supporting rationale for all 
opinions expressed must be provided. 

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted

4.	Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for entitlement to service connection 
for viral meningitis on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.   

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


